DETAILED ACTION
Claims 1-3, 5-10, 13-15 and 17-24 are pending. Applicant has amended claims 1, 3, 13, 15, 22 and 23.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 13-15, 17, 18 and 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 10,613,897 B1).

As to claim 1, Wang teaches an electronic device (system 100 or system 510; see Fig. 1 and Fig. 5), comprising:
at least one processor (processor 510; see Fig. 5); and
a memory storing instructions which, when executed by the at least one processor of the electronic device, cause the electronic device to: (system memory; see Fig. 5 and col. 11, lines 38-45)
in response to an input for executing an application (an identification module that identifies a privileged software program to be executed on a client system; col. 4, lines 9-12), identify at least one process of which is going to be restricted during at least a portion of a time of running the application (determine that one or more processes executing on the client system are not essential to operation of the privileged software program; col. 4, lines 15-18, col. 5, lines 40-44, and col. 8, lines 37-39) based on dependencies between a plurality of processes (determine module may determine that the process is not essential to operation of the privileged software program by querying a process dependency database; col. 8, lines 39-42 and process dependency database may be configured to store dependencies between software programs and/or between software programs and operating system processes; col. 5, lines 2-6);
restrict operation of the identified at least one process during the at least the portion of the time of running the application (the control module suspending execution of the non-essential process in response to identifying the non-essential process; col. 4, lines 19-21, col. 8, line 61 – col. 9, line 3 and col. 9, lines 48-59), and
release the restriction on operation of at least part of the at least one process, if the at least the portion of the time of running the application elapsed (Initiation module may then monitor the privileged software program until termination, so that execution of processes suspended while establishing the program-specific execution environment may be resumed; col. 10, lines 3-7).

As to claim 2, Wang teaches wherein the at least the portion of the time of running the application includes a launching time of the application (After module … suspending the non-essential processes enumerated above, modules 102 may initiate software program; col. 9, lines 48-51).

As to claim 3, Wang teaches release the restriction of the operation of at least part of the identified at least one process based on a detection of at least one event (Initiation module may then monitor the privileged software program until termination, so that execution of processes suspended while establishing the program-specific execution environment may be resumed; col. 10, lines 3-7).

As to claim 5, Wang teaches add the operation of the identified at least one process to an operation restriction group (col. 8, lines 53-60 and col. 9, lines 41-50), and
in response to the detection of the at least one event, remove at least one process corresponding to the detection of the at least one event from the operation restriction group (Initiation module may then monitor the privileged software program until termination, so that execution of processes suspended while establishing the program-specific execution environment may be resumed; col. 10, lines 3-7).

As to claim 6, Wang teaches wherein the operation restriction group is updated so that at least some of processes included in the operation restriction group are varied whenever the application runs (col. 10, lines 27-39).

As to claim 13, it is the same as the electronic device of claim 1 above, except this is a method for controlling execution of an application on an electronic device claim, and therefore is rejected under the same ground of rejection.

As to claim 14, see rejection of claim 2 above.

As to claim 15, see rejections of claim 3 above.

As to claim 17, see rejection of claim 5 above.

As to claim 18, see rejection of claim 6 above.

As to claim 22, it is the same as the method claim 13 above except this is a non-transitory storage medium claim, and therefore is rejected under the same ground of rejection.

As to claim 23, Wang teaches identify at least one background process that is not related to the application from among processes running in the background based on a dependency between the at least one background process and the plurality of processes (background processes; col. 7, lines 14-31 and col. 1, lines 9-18), and
restrict an operation of the identified at least one background process during the at least the portion of the time of running the application (suspending a background process; col. 7, lines 17-24 and lines 50-53).

As to claim 24, Wang teaches perform an operation of at least one first process except for the identified at least one process during the time of the running of the application, the first process not being operation-restricted during the time of running the application (essential process may support execution of a privileged software program by providing one or more services and/or functions for the privileged software program; col. 7, line 62 – col. 8, line 10. Inherently, when the privileged program is executed, the essential processes would also be executed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 10, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10,613,897 B1) in view of Ergan et al. (US 2007/0121665 A1).
 	
As to claim 7, Wang does not teach determine a priority for at least one prioritized process among the plurality of processes except for the identified at least one process.
However, Ergan teaches changing the priority of at least one thread of a process, and after a launching time elapses, restoring the priority of the at least one thread, adding a plurality of processes to a group, restricting the operation of the processes belong to the group, and releasing the restrictions upon detecting an event (At block 240, the method may lower the process priorities for the particular application; paragraph [0021], the method may allow priorities to be assigned to one of a process’s priority class, the method may allow the priorities to be adjusted higher after a period of delay after start-up; paragraph [0026]-[0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the improve the teaching of Ergan to the system of Wang because both are in the same field of endeavor, and when modifying the priority of a first process is a straightforward alternative to the modifying of a second process, because increasing the priority of a first process is equivalent to decreasing the priority of a second process.

As to claim 8, Wang as modified by Ergan teaches increase a priority for at least one thread in the at least one prioritized process (see Ergan: the method may allow priorities to be assigned to one of a process’s priority class, the method may allow the priorities to be adjusted higher after a period of delay after start-up; paragraph [0026]-[0028]).

As to claim 10, Wang as modified by Ergan teaches when a launching time of the application elapses, change the priority for the at least one thread to an original priority (see Ergan: after a configurable period, the method may restore their priorities to the original settings; paragraph [0020]).

As to claim 19, see rejections of claims 7-8 above.

As to claim 21, see rejection of claim 10 above.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10,613,897 B1) in view of Ergan et al. (US 2007/0121665 A1) further in view of Flemming et al. (US 2012/0102499 A1 – cited in the IDS filed 07/13/2020).

As to claims 9 and 20, Wang does not teach schedule the at least one thread to run in a first central processing unit (CPU) with a first operation speed, and schedule another thread in the at least one prioritized process to run in a second CPU with a second operation speed, and wherein the first operation speed is set to be higher than the second operation speed.
However, Flemming teaches loading an application program into a hybrid CPU system; running a multithreaded application program on a first CPU, running a single threaded application program on a second CPU, and wherein the second CPU is run at a higher speed than the first CPU (see claim 1 and paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Flemming to the system of Wang because Flemming teaches a method that allows applications processes may be most effectively run on the system (abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 13-15 and 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
September 27, 2022